Per Curiam.
This is an appeal from a judgment entered for the respondents in an action brought by the appellant to foreclose a mortgage upon certain real property. The action is one of equitable cognizance, which this court would ordinarily try de novo upon the record, and would, if it reversed the judgment appealed from, direct the proper judgment to be entered. The record as transmitted to this court, however, while it clearly shows that the judgment entered was not justified by the evidence as certified by the trial judge, leaves it in doubt whether the statement contains all of the evidence upon which the cause was tried in the court below, and whether the judge did not make the certificate to the effect that it did so under a misapprehension of his powers and duty with respect to the matter. But whether we would, under any circumstances, try a cause de novo on such a record, we are not called upon to determine. The appellant asks only for a reversal and that the cause be remanded for a new trial. As, on the face of the record, he is entitled to a reversal, the order will go as requested.
Reversed and remanded for a new trial.